UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6349


THOMAS MONIQUE BRADDY, JR.,

                Petitioner - Appellant,

          v.

WARDEN WILSON, Warden, FCC Petersburg,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00475-RBS-LRL)


Submitted:   June 27, 2014                  Decided:   July 30, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Monique Braddy, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas Monique Braddy, Jr., filed a 28 U.S.C. § 2241

(2012) petition alleging that the conditions of his confinement

violate the government’s obligations under his plea agreement,

pursuant to which he pleaded guilty to bank fraud, 18 U.S.C.

§ 1349    (2012),      aggravated     identity      theft,   18    U.S.C.     § 1028A

(2012),      and   money     laundering,       18   U.S.C.   § 1956(a)(1)(A)(i),

(B)(i)    (2012).          Braddy   appeals      the   district     court’s     order

dismissing the action with prejudice under § 2241 but without

prejudice to his right to file an action under Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).

              We review de novo a district court’s order denying a

federal inmate’s § 2241 petition.               Yi v. Fed. Bureau of Prisons,

412   F.3d    526,   530    (4th    Cir.   2005).      Pursuant     to   §    2241,   a

prisoner may petition for a writ of habeas corpus if “[h]e is in

custody in violation of the Constitution or laws or treaties of

the United States.”           28 U.S.C. § 2241(c)(3).             Because Braddy’s

petition     alleged    constitutional         violations    regarding       only   the

conditions of his confinement and did not challenge the fact or

duration of his sentence, his claims are more properly brought

in an action pursuant to Bivens.                See Preiser v. Rodriguez, 411

U.S. 475, 488 (1973) (recognizing habeas as proper remedy for

attacking fact or length of confinement); Strader v. Troy, 571

                                           2
F.2d   1263,    1269   (4th     Cir.   1978)   (concluding    that     because

petitioner did “not assert that he [was] entitled to parole and

should be released,” the “claim for relief must be treated as a

suit under . . . [42 U.S.C.] § 1983 [(2012)].”).

          Therefore, although we grant leave to proceed in forma

pauperis, we affirm the district court’s judgment.                 We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in   the    materials   before   this    court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                        3